UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1356


WILLIAM N. DEVLIN, and wife; CARRI A. LUCKSAVAGE,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cv-00388-MR)


Submitted:   October 29, 2014             Decided:   November 12, 2014


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Ray Payne, DAVID R. PAYNE, PA, Asheville, North Carolina,
for Appellants.   Kenneth B. Oettinger, Jr., B. Chad Ewing, Lee
Davis   Williams,  WOMBLE   CARLYLE  SANDRIDGE  &  RICE,  PLLC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Plaintiffs, William N. Devlin and Carri A. Lucksavage,

appeal   the    district   court’s      order    granting      Defendant,    Wells

Fargo Bank, N.A.’s, motion to dismiss their claims for breach of

the duty of good faith and fair dealing, fraud, deceptive trade

practices, and injunctive relief.               We have reviewed the record

and    find   no   reversible    error.        Accordingly,      we    affirm   the

district court’s judgment.             Devlin v. Wells Fargo Bank, N.A.,

No. 1:12-cv-00388-MR (W.D.N.C. Mar. 21, 2014).                 We dispense with

oral    argument    because     the    facts    and   legal    contentions      are

adequately     presented   in    the    materials     before    this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2